DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third section coupling the first section and the second section and the first section being spaced from the third coil array (Claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is rejected because it is unclear if the third plurality of RF coils are the same coils as the “third coil array” (noting that an array has a plurality of coils).  Claim 5 is also rejected because it is unclear how the first and second coils can be positioned “separately” yet coupled via the third array.   Claim 19 appears to have the same issue.  Claim 21 is rejected because it is unclear how the third section can couple the first two sections together and yet be positioned apart from the first array as now claimed.  For the purpose of advancing prosecution, Examiner will assume this limitation to be met by a third coil element being positioned from any of the first coil elements.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2, 4, 8-9, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0112187 to Petropoulos et al. “Petropoulos” in view of CN 202975301 to Wang et al. “Wang”.  
With respect to Claims 1, 8, 12, and 16-17, Petropoulos discloses a magnetic resonance imaging (MRI) system and method for imaging a patient (Abstract) where the imaging system includes an RF coil arrangement in a garment (Paragraph [0057]).  In one embodiment (Fig. 14) the garment is a bra and the RF coil arrangement includes a wireless design having two geometrically decoupled loop and butterfly coils with isolation between the left and right elements (Paragraph [0190]).  Petropoulos makes it clear that the coils are flexible to make the design patient friendly and allows the bra to accommodate different patient sizes (Paragraph [0192]).  Examiner notes that the coil diameter would appear to be adjustable based on the aforementioned flexibility in its broadest reasonable interpretation.  Petropoulos explains where the elements can be wrapped around a cone shaped funnel to create the shape for the cups of the bra (Paragraph [0190]).  Such disclosures are considered to read on the claimed RF coil assembly having a first coil array housed in a first cup-shaped support and a second coil array housed in a second cup-shaped support where the first coil array is positioned separately from the second coil array in its broadest reasonable interpretation.  
However, Petropoulos does not expressly disclose nor depict additional coil arrays that flank the first and second arrays.  
Wang teaches from within a similar field of endeavor with respect to MRI breast imaging systems and methods where a local breast array includes left (e.g. 11 and 12 in Fig. 4 and corresponding descriptions) and right (e.g. 13 and 14 in Fig. 4 and corresponding descriptions) flanking coil arrays.  
Accordingly, one skilled in the art would have been motivated to have modified the bra-like MRI body coil array as described by Petropoulos to include left and right flanking coil array as described by Wang in order to increase the imaged area and thus, improve patient diagnosis.  Moreover, such a modification merely involves combining prior art element according to known techniques to yield predictable results (MPEP 2143).  
As for Claims 2 and 4, Petropoulos depicts other array arrangements that are symmetrical and would have been obvious to a person skilled in the art to have positioned each cup array in a symmetrical manner as such a modification merely involves a simple re-arrangement of parts.  Furthermore, the modified bra would be angled once worn by the user to fit over the breasts.  In addition, the modified flanking coil arrays would be angled depending on the body type of the patient (Petropoulos; Paragraph [0192]).  

With respect to Claim 9, the modified flanking coil array are configured to image the armpit areas which would appear to read on the claimed limitations of the arrays positioned under the arms when worn by the user in its broadest reasonable interpretation.  
Regarding Claim 14, Petropoulo’s MRI system includes a signal processor (e.g. controller) for instructing the system to acquire image data (13 in Fig. 1 and corresponding descriptions).  
With respect to Claim 15, Examiner notes that the body surface coil arrays described above are typically used with parallel MRI protocols.  U.S. Publication No. 2008/0204021 to Leussler et al. is relied upon for evidence to support this conclusion (Paragraph [0022]; phased array for parallel imaging, SENSE)).  

Claim(s) 5-7, 10, 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulo and Wang as applied to claims 1, 4, 12 and 17 above, and further in view of U.S. Publication 2016/0349337 to Park et al. “Park”. 
As for Claims 5 and 19-21, Petropoulo and Wang disclose a RF coil assembly with a bra as described above.  However, the art of record does not appear to include a plurality of coils that couple the first and second arrays.  
Park teaches from within a similar field of endeavor with respect to MRI imaging with a coil array embedded within a bra-like structure (Fig. 3A and corresponding descriptions) where a set of coils couple a left and right array together.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the bra-like array described by Petropoulo and Wang to include a set of coils to couple the left and right arrays together as described by Park in order to increase spatial area that is imaged.  Such a modification merely involves combining prior art elements according to known techniques yield predictable results (MPEP 2143).  
As for Claim 6, Petropoulos depicts other array arrangements that are symmetrical and would have been obvious to a person skilled in the art to have positioned each cup array in a symmetrical manner as such a modification merely involves a simple re-arrangement of parts.  Furthermore, the modified bra would be angled once worn by the user to fit over the breasts.  In addition, the modified flanking coil arrays would be angled depending on the body type of the patient (Petropoulos; Paragraph [0192]).  

As for Claim 7, Petropoulo depicts where the bra has support straps but does not specify that the straps are adjustable as claimed.  
 Park provides adjustable supporting straps in order to hold the array on the user (Paragraphs [0066]-[0067]).  
Accordingly, one skilled in the art would have been motivated to have made the straps adjustable in order to accommodate various sized patients.  

As for Claims 10, 13 and 18,  Park’s bra-like array includes at least 8 RF coils per breast.  While the flanking coils of Wang appear to depict 2 RF coils, one skilled in the art would appreciate any modification to increase the number of RF coils as such a modification merely involves a duplication of parts (MPEP 2144.04).  

Claim(s) 1, 12, 16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Petropoulo and Wang.  
Alternatively regarding Claims 1, 12, and 16 Park discloses a flexible RF coil assembly for a medical imaging apparatus (e.g. MRI; Paragraphs [0008], [0026]; Fig. 1 and corresponding descriptions) comprising a first coil array (Fig. 3A and corresponding descriptions) housed in a cup shaped support structure (e.g. bra-like) and a second coil array (Fig. 3A and corresponding descriptions) housed in a second cup-shaped support structure (bra-like).  Park discloses where the RF surface coils arrays are formed to control the sizes (e.g. lengths, heights, diameters) to correspond to body characteristics of different sizes (Paragraphs [0068]-[0071]).  Thus, the coils may have different diameters and spacing between opposing coils based on the body type of the person wearing the array and based on the RF coil assembly being flexible (Paragraphs [0026], [0068], [0070], [0080]) in its broadest reasonable interpretation.  
However, Park does not expressly disclose nor depict additional coil arrays that flank the first and second arrays and wherein the first and second coils are positioned separately as now claimed.  
Petropoulos teaches from within a similar field of endeavor with respect to a magnetic resonance imaging (MRI) system and method for imaging a patient (Abstract) where the imaging system includes an RF coil arrangement in a garment (Paragraph [0057]).  In one embodiment (Fig. 14) the garment is a bra and the RF coil arrangement having two geometrically decoupled loop and butterfly coils with isolation between the left and right elements (Paragraph [0190]).  Petropoulos makes it clear that the coils are flexible to make the design patient friendly and allows the bra to accommodate different patient sizes (Paragraph [0192]).  Examiner notes that the coil diameter would appear to be adjustable based on the aforementioned flexibility in its broadest reasonable interpretation.  Petropoulos explains where the elements can be wrapped around a cone shaped funnel to create the shape for the cups of the bra (Paragraph [0190]).  Such disclosures are considered to read on the claimed RF coil assembly having a first coil array housed in a first cup-shaped support and a second coil array housed in a second cup-shaped support where the first coil array is positioned separately from the second coil array in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person skilled in the art to provide two separate coils for each breast as described by Petropoulos in order to provide a modular array to enhance the ability to swap arrays.  
As for the flanking arrays, Wang teaches from within a similar field of endeavor with respect to MRI breast imaging systems and methods where a local breast array includes left (e.g. 11 and 12 in Fig. 4 and corresponding descriptions) and right (e.g. 13 and 14 in Fig. 4 and corresponding descriptions) flanking coil arrays.  
Accordingly, one skilled in the art would have been motivated to have modified the bra-like MRI body coil array as described by Park to include left and right flanking coil array as described by Wang in order to increase the imaged area and thus, improve patient diagnosis.  Moreover, such a modification merely involves combining prior art element according to known techniques to yield predictable results (MPEP 2143). 

Claims 10-11, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park,  Petropoulos and Wang as applied to claims 1 above, and further in view of U.S. Publication No. 2013/0093425 to Chu et al. “Chu”.  
With respect to Claim 11, Park, Petropoulos and Wang disclose an MRI breast imaging coil as explained above.  However, the art of record does not specify that the coil arrangement includes a pre-amplifier as claimed.  
Chu teaches from within a similar field of endeavor with respect to MRI systems and methods utilizing a local body coil (Abstract) where the coil array includes a pre-amplifier including an impedance transformer an amplifier (Figs. 8-9 and corresponding descriptions).  Chu explains that the impedance transformer is configured to transform the coil impedance of at least 100 ohms (Paragraphs [0049]-[0051]).  
Accordingly, one skilled in the art would have been motivated to have modified the breast imaging coil array as described by Park and Wang to incorporate well known, conventional array components (e.g. pre-amplifier with impedance transformer) as described by Chu as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively, regarding Claims 10, 13 and 18, Chu explains that the number of coils in the array may be fewer or more as a matter of design choice (Paragraph [0021]).   
Alternatively, with respect to Claim 15, Chu explains that the array of MRI coils is used in a parallel MRI procedure/protocol (Paragraph [0071]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2006/0267587 to Iwadate et al. which discloses a bra-like MRI breast coil (Figs. 2A-2B) and U.S. Publication No. 2015/0112187 to Petropoulos et al. which discloses a bra-like MRI breast coil (Fig. 14).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793